DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 16-23 in the reply filed on Nov. 16, 2022 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8 of U.S. Patent No. 11505665 in view of An et al. (US 2015/0011688 A1) (“An”).  The subject matter of the claims of the instant application and US 11505665 overlaps.  The claims of US 11505665 do not recite 5 wt. % to 11 wt. % of at least one quartz and/or quartz glass within the composition.  An discloses a flame retardant composition comprising a polycarbonate comprising a bisphenol A polycarbonate polymer, a cyclic phosphazene, and from 5 wt. % to 50 wt. % of quartz.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “an in each case” in line 8.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “and in each case.”
Claim 18 recites “a weave.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a woven fabric.”
Claim 21 recites “antistats” twice in “E)”.  The claim is confusing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 2016/0257794 A1) (“Grimm”), in view of Jung et al. (US 2015/0307705 A1) (“Jung”) and An at al. (US 2015/0011688 A1) (“An”).
With respect to claim 16, Grimm discloses a fiber composite material comprising a layer of a fiber material (abstr.) embedded in a composition comprising 60-95 parts by weight of an aromatic polycarbonate (0010, 0011), 1.0-14.5 parts by weight of a cyclic phosphazene of formula 1 (0014-0017).  Grimm also discloses from 0 to 25.0 parts by weight of a phosphorus compound of a general formula 2 in the composition (0021, 0138-0143), presenting it as an alternative to the cyclic phosphazene (0013-0014), or as present in addition to the cyclic phosphazene (0143).  The ranges of the amount of the compounds overlap the ranges recited in claim 16; overlapping ranges have been held to establish prima facie obviousness (MPERP 2144.05).  Jung discloses a flame retardant polycarbonate composition including both cyclic phosphazene in the amount of from 1.0 to 20.0 parts by weight and compound of general formula 2 in the amount of from 1.0 to 7.0 parts by weight (0001, 0013-0016, 0022, 0154).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include compound of the general formula 2 in the composition of Grimm as it is known in the art of flame retardant polycarbonate compositions to include both a cyclic phosphazene and a compound of general formula 2, to improve flame-retarding properties of the composite.
Grimm and Jung are silent with respect to the quartz and/or quartz glass component of the composition as recited in the claim.  Grimm discloses additives such as mineral materials (0177).  An discloses a composition comprising polycarbonate and a flame retardant such as cyclic phosphazenes (0059, 0134), the composition comprising from about 5 wt. % to about 50 wt. % of a reinforcing filler such as quartz, the range including values within the recited range of from 5 wt. % to 11 wt. % (0119-0122).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include quartz in the composition of Grimm for reinforcement, in the amount disclosed in An as it is known in the art of flame retardant compositions comprising polycarbonates and cyclic phosphazenes to include quartz for reinforcement.
Regarding claim 17, Grimm, Jung and An teach the composite material of claim 16.  Grimm discloses the fiber material is carbon fibers, glass fibers, basalt fibers (0190).
As to claim 18, Grimm, Jung and An teach the composite of claim 16.  Grim discloses the fiber material comprises endless fibers – unidirectional fibers have been interpreted as “endless fibers”, a woven material or a knitted fabric (0189).
With respect to claim 19, Grimm, Jung and An teach the composite material of claim 16.  Grimm discloses a composite material comprising endless fibers which are aligned unidirectionally (0189).
Regarding claim 20, Grimm, Jung and An teach the composite material of claim 16.  Grim discloses the amount of aromatic polycarbonate overlapping the recited range, the amount of cyclic phosphazene of formula 1 overlapping the recited range, and the amount of the compound of general formula 2 overlapping the recited range (0014-0022).  Jung discloses the amount of compound of general formula 2 overlapping the recited range (0022).  An discloses the amount of quartz within the recited amount range (0119-0122).
With respect to claim 21, Grimm, Jung and An teach the composite material of claim 16.  Grimm discloses 60-95 parts by weight of the aromatic polycarbonate, the amount range which overlaps the recited range, 1.0-14.5 parts by weight of the cyclic phosphazene, the amount range overlapping the recited range, the cyclic phosphazene being at least phenoxyphosphazene (0106, 0108), and from 0 to 30.0 parts by weight of the phosphorus compound of formula 2b, the range of the amount of the compound overlapping the recited range (0010, 0014, 0021, 0245).  Jung discloses the amount of the compound of formula 2b overlapping the recited range (0022).  An discloses the amount of quartz within the recited amount range (0119-0122).
Grimm discloses from 0.1 to 1.5 parts by weight of additives such as UV stabilizers, antioxidants, demoulding agents, antistats, colorants, thermal stabilizers, further fillers - e.g. glass fibers (0177, 0179).  The range of the amount of additives overlaps the range recited in claim 21; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Grimm discloses the fiber material comprises unidirectionally oriented endless carbon fibers (0189, 0190).
Regarding claim 22, Grimm, Jung and An teach the composite material of claim 21.  Grimm discloses the sole cyclic phosphazene according to formula 1 as recited in the claim is phenoxyphosphazene, and the proportion of cyclic phosphazene with k=1 is 50 to 98 mol %, based on the total amount of cyclic phosphazene of formula 1 (0106-0108).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm, in view of Jung and An, and further in view Toyoda et al. (US 8912669 B2) (“Toyoda”).
With respect to claim 23, Grimm, Jung and An teach the composite material of claim 16, but are silent with respect to component B being quartz glass as recited in the claim.  An discloses a composition comprising polycarbonate and a flame retardant such as cyclic phosphazenes (0059, 0134), the composition comprising a reinforcing filler such as quartz or glass spheres or flakes (0119-0122).  Toyoda discloses a polymer composition comprising phosphazene (col. 6, lines 7-20, col. 8, lines 61-67), and quartz glass powder as a filler (col. 7, lines 59-61).  Toyoda is silent with respect to the diameter of quartz glass but discloses diameter of silica powder of from 0.3 to 15 µm that can also be used in the composition (col. 8, lines 4-12).  The range of diameter of silica powder overlaps the range recited in claim 23; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the composition of Grimm, Jung and An quartz glass powder as quartz glass powder is known as a filler in compositions including phosphazene, the diameter of the quartz glass powder adjusted according to the diameter of silica powder disclosed in Toyoda as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783